Citation Nr: 1108760	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  04-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for head injury residuals with seizures and memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1980 until January1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In November 2007 and April 2009 this matter was remanded by the Board for additional development.


FINDINGS OF FACT

1.  Residuals of a head injury, including seizures and memory loss, were not manifest during service and are not attributable to service.

2.  Epilepsy, including seizures, was not manifest during service or within one year of separation.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, including seizures and memory loss, were not incurred in or aggravated by service.  38 U.S.C.A §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Epilepsy may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in July 2003 and March 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a Supplemental Statement of the Case in December 2010.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service treatment records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded a VA examination in March 2010, during which the examiner took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The examiner subsequently reviewed the claims file and in April 2010 drafted an addendum report to her The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

With regard to records of in-service treatment, the Board notes that pursuant to remand orders of the Board, complete medical and dental records were requested in June 2009.  In August 2010 VA received notice from the Department of Defense, Naval Medical Center indicating that no inpatient records were located at their facility in Portsmouth, Virginia.  The Veteran was informed of the negative response in October 2010 but did not submit additional evidence.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for epilepsies may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veteran has stated that during service with the Navy he was struck in the head by a refueling hose, causing seizures and memory loss.  The Board notes that residuals relating to a healed fractured left mandible are separately service-connected and not the subject of the current appeal.  As an initial matter the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records show that on May 1, 1982 the Veteran reported that he had been in a fight and was struck in the jaw before falling on his head.  He subsequently complained of headaches and on assessment of post concussion versus viral syndrome was made.  Also in May 1982 the Veteran complained of nausea of vomiting.

In October 1982 the Veteran reported trauma to the right side of his forehead.  A three-quarter inch laceration was noted on the left side of the forehead with a small amount of bleeding.  Neurologic testing was negative.  In November 1982, the Veteran reported two blows to the left mandible during a boxing match.  In an evaluation a few days later he denied seizures, convulsions, headaches, migraines, and vertigo.

The Veteran was returned to full and unrestricted duty in January 1983, and on separation examination in January 1983 the head and neurologic system were normal.

Based on the foregoing, the service treatment records show in-service incidents of head trauma, but no chronic memory, seizures or other cognitive residuals.  This does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that the claimed disabilities are not related to active service for the reasons discussed below. 

Following separation from active service in January 1983, the Veteran was seen for detoxification from drug and alcohol use in March 1991.  He reported a history of withdrawal seizures in November 1990 after using cocaine and alcohol.  A CT scan in April 1991 revealed focal atrophy of the right frontal lobe latterly consistent with trauma to the right frontal temporal region.  Mental status examination showed the Veteran to be slightly agitated and with good recall.

In December 1991 the Veteran was hospitalized due to alcohol and drug problems.  He admitted a history of memory blackouts, shakes, and seizures.  He described an in-service fight during which he had been struck in the jaw, and said that he had a seizure episode in 1989.  Mental status examination showed the Veteran to be well oriented and with a good memory.

In May 2001 the Veteran reported having had seizures apart from alcohol withdrawal.  In February 2002 the Veteran reported a history of seizures, however it was unclear if seizures were related to prior trauma or alcohol withdrawal.  It was noted that the Veteran had been recently hospitalized for "detox" and had had no seizures.

In May 2004 the Veteran was seen due to a history of seizures the previous night.  The Veteran had a one week history of frontal headache and a two day history of fever.  He had no nausea or vomiting.  The assessment was of a seizure disorder and the Veteran was told of the need to end the use of alcohol and other illicit drugs.  A friend who accompanied him stated that the Veteran had decreased memory, would forget things, and would sometimes become confused.

In September 2004 the Veteran reported memory loss problems and two seizures since his prior visit.  These seizures were described as associated with withdrawal from binge drinking.  The Veteran endorsed the use of beer and tobacco and he was advised to stop such use.

On neurologic consultation in January 2005 the Veteran endorsed several in-service head injuries.  These injuries were associated with a loss of consciousness with the longest period of lost consciousness lasting two days.  He was unsure when seizures began, but stated they had been happening for many years.  It was reported that an October 2004 CAT scan had revealed encephalomalacia in the right frontal lobe and mild diffuse atrophy with bilateral ethmoid sinus disease.  Physical examination showed normal strength throughout, and good pinprick position and vibration testing.  The assessment was of a chronic seizure disorder.  The area of encephalomalacia was described as being related either to an old trauma or possibly an ischemic event.  In an addendum, it was indicated by the Veteran's roommate that the Veteran was drinking alcohol once a week and that his seizures usually occurred when he was coming off of the use of alcohol.  Magnetic resonance imaging showed a right frontal cerebrovascular accident and encephalomalacia, and a carotid Doppler study was negative for significant stenosis.

In August 2005 the Veteran noticed seizures after alcohol use and stated that he was trying to quit such use.  It was recommended that he needed to quit in order to assess whether seizures were related to the use of alcohol.  On neurologic consultation in December 2005, it was determined that the etiology of the Veteran's encephalomalacia in the right frontal lobe was unclear, but likely was due to a prior ischemic event.  In July 2006 the Veteran denied sustaining injuries or other medical conditions while in the military.

On VA examination in February 2009, the Veteran stated that the claimed symptoms were related to a fire hose accident.  The examiner stated that a review of the record had shown no evidence of seizures between separation in 1983 and treatment in 2001.  He concluded that the Veteran's seizures and memory loss were likely due to his history of polysubstance abuse, and were not due to residuals of a head injury.

During a VA examination in March 2010 the Veteran said that his head was hit by a cable while aboard the U.S.S. Canisteo during service.  He indicated that he had been wearing a hard hat at the time and that he lost consciousness for an unknown period of time.  Seizures subsequently developed "soon after the accident" and continued to the present.  They occurred approximately once a month and were associated with headaches.  The Veteran also described short term memory loss since 2001 and endorsed having had a stroke.  Tension headaches were once every three to four months and lasted for a few hours a day.  Memory impairment was present but he had no other cognitive problems.  The diagnosis was of a head injury secondary to having been hit in the head in 1981 or 1982, with seizures and memory loss.  The examiner declined to opine regarding the etiology of the claimed symptoms as she had been unable to review his claims file.

In an April 2010 addendum to her prior VA examination of the Veteran, the examiner reviewed the claims file and noted his in-service history of head trauma and post-service history of alcohol and polysubstance abuse.  She also noted that on separation from service the Veteran had a normal physical examination with no evidence of having been treated for seizures or memory loss in service.  The examiner concluded that it is less likely than not that the Veteran's head injury residuals include seizures and memory loss.  Rather, she noted that the Veteran's history of polysubstance abuse was the more likely sources of both symptoms.

In his June 2003 claim, the Veteran stated that he was hit by a refueling hose during service, causing seizures and memory loss.  In his June 2004 sustentative appeal the Veteran stated that he was not hospitalized for fight-related injuries during service, but had been hospitalized for injuries from being struck by a refueling hose.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, memory loss and seizures are capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Here, the Board finds that the Veteran is not credible.  Specifically, the Veteran has been inconsistent in reporting the nature of the claimed head trauma.  In December 1991 he admitted to having been hit in the jaw during service; in 2003 and 2004 he reported that he had been hit by a refueling hose; in January 2005 the Veteran said that he had lost consciousness for two days during service as a result of head trauma; in 2009 he endorsed being struck by a fire hose; in 2006 the Veteran denied having sustained any injuries while in the military.  

As a result of his internally inconsistent statements, and statements inconsistent with in-service records, the Board finds the Veteran to be a poor historian and not credible in his reports of ongoing symptomatology since service.  Of the endorsed incidents of head trauma, having been struck by a hose during service is not supported by service records, nor does in-service evidence reflect that the Veteran lost consciousness for two days.   Rather, the evidence confirms only that the Veteran was struck in the jaw.  The Board finds that, as a matter of fact, the Veteran was not struck in the head by a refueling or fire hose during service.

Far more probative is the well-reasoned conclusion of the VA examiner in April 2010 who found that the cause of seizures and memory loss was more likely related to his history of polysubstance abuse.  This is consistent with statements made by the Veteran and his partner indicating that seizures occurred when the Veteran was coming off of alcohol use.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Furthermore, statements made by the Veteran when he was seeking treatment seem more likely to reflect a careful reporting of events.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In contrast, when the Veteran thereafter presented his account of trauma-related symptoms and continuous symptomatology, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board further notes that although the Veteran now endorses ongoing seizures and memory loss since separation, the Board notes that when submitting his original claim for benefits in March 1991 he did not seek service connection for seizures or memory loss.   We find it incredible that someone would claim benefits for jaw and tooth disabilities but not mention seizures and memory loss.  Here, his silence when otherwise affirmatively speaking constitutes negative evidence.  

With regard to other residuals of head trauma, the Board notes that while his service treatment records do reflect evidence of such trauma, at separation the head was normal.  The Board is aware of a January 2005 report indicating an October 2005 diagnosis of encephalomalacia due either to an old trauma or possibly an ischemic event.  Nonetheless, the Board reiterates that at separation his head was normal.  While encephalomalacia may be due to either a head trauma or a prior ischemic event, the Board again notes again that on separation, the head was normal and we do not accept that he had a significant head trauma during service and we do not find his revisionist history to be credible.  Regardless as to causation, we find the subject to be a complex medical issue beyond the level of this Veteran's competence.  The most probative evidence consists of the medical opinion attributing onset to post-service events.

In conclusion, seizures were not manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service, and neither seizures nor memory loss are attributable to service.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for head injury residuals with seizures and memory loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


